DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed July 7, 2022 cancelling claims 4 and 15, and amending claims 1, 3 and 12 is acknowledged.
The species restriction requirement mailed June 30, 2021 is still deemed proper.   However, the elected species of promoters in the promoter ladder, CMV (SEQ ID NO: 1) and PGK (SEQ ID NO: 5) for Species Election II (see Response to Restriction/Election filed August 18, 2021), have been removed from the claims.  As necessitated by amendment, additional species of promoters of the promoter ladder have been searched and are examined herein.  
Claims 1-3, 5-13 and 16-21 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 1, which recites “wherein the promoter ladder comprises at least two promoters with a nucleotide sequences selected from the group consisting of: SEQ ID NOs 2-4”.  Claim 3 recites “wherein the promoter ladder comprises at least two promoters selected from the group consisting of “EF1, SV40 and RSV”.  According to the specification, SEQ ID NOs 2-4 are EF1, SV40 and RSV promoters.  (See Table 2 at pages 43-44.) Thus, both clauses require at least two of promoters from the same list.  Therefore claim 3 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Regarding claims 1-3 and 5-11, the specification is enabling for methods of expressing immunoglobulins from CHO cells modified to contain an immunoglobulin-expressing transgene, but does not reasonably provide enablement for native CHO cells or any other CHO cell expression system.  Regarding claims 12-13 and 16-21, the specification is enabling for methods of expressing products of interest from CHO cells modified to contain a heterologous nucleic acid, but does not reasonably provide enablement for native CHO cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below.

Nature of the Invention and Breadth of Claims
	Claims 1-3 and 5-11 are drawn to methods for immunoglobulin expression in CHO cells by altering the expression of endogenous target genes.  Claims 12-13 and 16-21 are drawn to methods of expression of a product of interest, including proteins (claim 16).  The claims require the use of CHO cells, which encompasses a large genus of CHO cells including native unmodified CHO cells, CHO cells modified to contain expression cassettes of any transgene, and CHO cells modified with an immunoglobulin expression cassette.  The specification defines “expression” as a referring to transcription and/or translation of a heterologous nucleic acid within a host cell ([0056]).  Nucleic acids encode for mRNA/proteins and non-coding RNAs.  Thus the “product of interest” in claims 12-13 and 16-21 is interpreted as an mRNA, a protein or a non-coding RNA.  As such, the claimed methods for “immunoglobulin expression” and “expression of a product of interest” are interpreted as the expression of products that are not native to CHO cells.  Thus, enablement of the method requires one skilled in the art to use the method of selecting at least one endogenous cellular pathway genes and engineering the CHO cells by operably linking one or more promoters to the cellular pathway genes, for expression of immunoglobulins or a heterologous mRNA, protein or non-coding RNA in the genus of all CHO cells.
 	
Guidance in the Specification
	The specification indicates that CHO cells were originally derived from spontaneously immortalized cells taken from the ovaries of Chinese hamsters ([0089]).  The specification also teaches the CHO cell lines used for protein production are generated using site-directed or random integration of the transgene ([0088]).  The specification provides a working example of the method for immunoglobulin expression in CHO cells ([0311]-[0344]).  The specification teaches that CHO cells must first be transfected with a vector containing the immunoglobulin transgene ([Phase I, [0317]-[0321]).  There is no indication in the specification that CHO cells that are not first transfected with a transgene can be used for the production of immunoglobulins or other products of interest.  Accordingly, in light of the specification, it is highly unpredictable whether the genus of all CHO cells can be used for expression of an immunoglobulin, or other heterologous protein or RNA expression.  

State of the Prior Art
Fischer teaches various methods for increasing the production of biotherapeutics in CHO cells (Fischer et al., Biotechnology Advances (2015), 33:1878-1896; Abstract; NPL reference 43 on 9/23/21 IDS).  Fisher indicates that CHO cells are widely used for biotherapeutic production because it is easy to generate engineered cell clones that stably express a gene-of-interest using targeted or random gene insertion of the gene-of-interest (Section 2).  Therefore, Fisher teaches that a transgene encoding a product of interest must first be integrated in at native CHO cell line.  A recent review describing the use of CHO cells for recombinant protein production indicates that even through 2020, after this application’s effective filing date, those skilled in the art used CHO cells for the production of heterologous proteins and not for proteins that are native to CHO cells (Tihanyi and Nyitray, Drug Discovery Today: Technologies (2020), 38: 25-34; examiner’s reference X).  Furthermore, one skilled in the art would not predict that immunoglobulin expression is normally expressed in CHO cells because Cui teaches that immunoglobulins are only be expressed in B-cells and some cancers (Cui et al., Frontiers in Immunology (2021), 12: 1-10; Abstract; examiner’s reference U2).  A diligent search revealed no teachings at any time of reprogramming CHO cells to express immunoglobulins and other products from their own chromosomes.  Thus, in view of the prior art, it would be highly unpredictable how one skilled in the art would express immunoglobulins and other heterologous proteins, mRNA or non-coding RNAs in native CHO cells that do not have the corresponding transgene for immunoglobulin or other heterologous protein/RNA expression.

Experimentation Required.
	In order to practice the invention as claimed, one skilled in the art would need to test a variety of unmodified and modified CHO cell lines for expression of immunoglobulins or other heterologous protein or RNA of interest under a large variety of conditions to discover a CHO cell line that spontaneously produces the immunoglobulin or heterologous protein/RNA of interest.  Given the art’s understanding even after this application was filed that CHO cells only produce immunoglobulins and other heterologous proteins when they contain a transgene driving expression of those products, the person of ordinary skill in the art would have required undue experimentation to identify a method of expressing those products in CHO cells in the absence of a transgene.  

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Serber (US 20170159045, published June 8, 2017) in view of Fischer (Fischer et al., Biotechnology Advances (2015)33:1878-1896), Romanova (Romanova and Noll.  Biotechnology Journal (2018), 13:1-13, published November 16, 2017), LT727442 (Genbank LT727442.1, https://www.ncbi.nlm.nih.gov/nuccore/LT727442.1, [retrieved July 25, 2022]; published February 6, 2017), DQ188837 (Genbank DQ188837.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ188837.1, [retrieved July 26, 2022]; published November 16, 2005), and DQ075935 (Genbank DQ075935.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ075935.1, [retrieved July 25, 2022]; published July 11, 2005).  This rejection addresses embodiments in which CHO cells are modified to contain a transgene that drives expression of immunoglobulins and other products.

Regarding claims 1, 3, 12 and 16, Serber teaches a high-throughput method for modulating or improving a microbial host parameter of interest (e.g., production of a protein of interest). (Abstract, [0006], [0011]-[0012].)  Serber teaches methods entailing (a) providing (i.e. selecting) a plurality of endogenous host genes, (b) providing a promoter ladder which comprises a plurality of promoters exhibiting different expression profiles, (c) engineering the genome of the host cell by linking a promoter in the ladder to an endogenous target gene, (d) creating a library of strains where each host strain has a unique promoter linked to a target gene compared to other strains in the library, and (e) screening and selecting individual strains for a desired phenotype ([0038]).  Serber further teaches “The approach is exemplified in the present disclosure with industrial microorganisms, but is applicable to any organism where desired traits can be identified in a population of genetic mutants. For example, this could be used for improving the performance of CHO cells . . .” ([0249]).  Serber teaches that the “product of interest” can be a recombinant protein such as “insulin, hepatitis B vaccine, interferon, granulocyte colony-stimulating factor, streptokinase and others.” ([0135]).  Finally, Serber teaches that the target gene of the promoter swap can be in a metabolic pathway ([0352] and [0445]) and chosen “to reduce bottlenecks in a metabolic or genetic pathway” ([0185]).  Serber also teaches “selecting promoters with optimal expression properties to produce beneficial effects on overall-host strain phenotype (e.g., yield or productivity)” ([0172]).  
Serber does not teach the method using cells that express immunoglobulins.  Serber also does not teach the promoter ladder comprising at least two promoters selected from SEQ ID NOs 2-4 or hEF1, SV40 or RSV.  
Fischer teaches that CHO cells are the most frequently applied host cell system for industrial manufacturing of recombinant protein therapeutics (Abstract), including for the production of immunoglobulins (Tables 1-2).  Fisher also teaches CHO cells have “several key advantages over other cell types such as: (i) a robust growth in chemically-defined and serum-free suspension culture, (ii) a reasonable safety profile regarding human pathogenic virus replication, and (iii) the ability to express r-proteins with human-like post-translational modifications . . . [and] the ease to generate engineered cell clones which are able to stably express a gene of interest (GOI) in sufficient yields and acceptable quality for human use.” (Section 2).  Fischer also teaches that over the past few decades efforts have been made to engineer CHO cells to increase their productivity of producing the recombinant proteins (Section 3.1).  Fischer teaches various genes involved in diverse cellular functions that have been targeted to increase the production of recombinant proteins, including genes involved in apoptosis, metabolism, glycosylation, protein expression, cell cycle regulation and secretion (Figure 2).  Fischer teaches the efforts have centered on increasing or decreasing the expression of the target gene including at the transcriptional level (Figures 1 and 2).  Specific to the production of immunoglobulins in CHO cells, Fischer teaches 1) increasing expression of BIP, AFT6C and XBP1 (i.e. genes involved in protein folding) was shown to increase expression of specific monoclonal antibodies (mAb) (i.e. immunoglobulins) (Section 3.1.4) and decreasing expression of FUT8 decreased fucosylation of mAbs resulting in improved CHO cell survival (Section 3.3.2).  Finally, Fischer teaches further CHO cell engineering will be driven by biopharmaceutical demand and may rely on recent advances including CRISPR/Cas9 tools (Section 5).
Romanova teaches the promoters SV40, RSV, Chinese hamster EF1, and human EF1 to drive the expression of recombinant proteins in CHO cells (Table 1).  Romanova also teaches studies have been done to directly compare the strength of the known promoters specifically in CHO cells (page 2, ¶2).  Romanova teaches the SV40 early promoter is small in size, drives high expression of transgenes in CHO cells, and is the least susceptible to transcriptional silencing (section 2.2).  Romanova teaches the RSV promoter drives strong constitutive expression from plasmids and episomes for transient transgene expression, but very low expression if integrated into the CHO genome (section 2.3).   Romanova teaches the human EF1 promoter can drive transgene expression in CHO cells (section 4).
Genbank accessions LT727442, DQ188837 and DQ075935 teach SEQ ID NOs 2, 3 and 4, respectively.  LT727442 teaches that SEQ ID NO 2 is a hEF1 promoter (complement of 2721-3900).  DQ188837 teaches that SEQ ID NO 3 is a SV40 early enhancer/promoter (complement of 2140 – 2420).  DQ075935 teaches that SEQ ID NO 4 is an RSV long terminal repeat (complement of positions 7-268).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used CHO cells as taught by Serber and Fischer in the method of Serber to specifically engineer CHO cells for increased immunoglobulin expression as taught by Fischer because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have been motivated to do so because Fischer teaches 1) it is easy to generate engineered CHO cell clones, and 2) CHO cells have a long history of being used to produce immunoglobulins.  Furthermore, Fischer teaches that further engineering could improve yield recombinant protein production of CHO cells even more.  One would have a reasonable expectation of success that CHO cells that produce immunoglobulins could be improved using the method of Serber because Serber teaches that CHO cells could be the host cell in the method.  Additionally, Fischer teaches that CHO cells have been engineered to increase the yield of immunoglobulins specifically by increasing or decreasing expression of a target gene.
It also would have been obvious to one skilled in the art to use the hEF1, SV40 and/or RSV promoters taught by Romanova, and specifically the nucleotide sequences of SEQ ID NOs 2-4 as taught by Genbank, in the promoter ladder and method taught by Serber for engineering of CHO cells that produce immunoglobulins because it would have amounted to the substitution of known promoters by known means to yield predictable results.  One would have been motivated to specifically choose hEF1, SV40 and/or RSV because their activity in CHO cells is well established and known to either drive high (SV40 and hEF1a) or low (RSV) expression of a target gene.  One would have a reasonable expectation that SEQ ID NOs 2-4 could be used in a promoter ladder in CHO cells because 1) Serber teaches that promoters in the ladder are chosen with respect to producing optimal expression properties, 2) Romanova teaches the hEF1, SV40 and/or RSV promoters are functional in CHO cells and have defined expression profiles, and 3) SEQ ID NOs 2-4 are known sequences of the hEF1a, SV40 and RSV promoters.  One further would be motivated to use them to effect expression of genes within protein secretion or glycosylation pathways because Fischer teaches that increasing expression of genes in the secretory pathway or decreasing genes in glycosylation can increase immunoglobulin yield.  One would have a reasonable expectation that hEF1, SV40 and/or RSV could be used in a promoter ladder in CHO cells because Serber teaches that promoters in the ladder are chosen with respect to producing optimal expression properties and Romanova teaches the promoters are functional in CHO cells and have defined expression profiles. 

Regarding claims 2 and 13, Fisher teaches that co-expression of BiP, ATF6C and XBP1 increases the production of some immunoglobulins (Section 3.1; Table 1).  Fisher also teaches reducing expression of LDHA or BAK decreases apoptosis in CHO cells (Sections 3.3.1 and 3.3.3).  Fisher also teaches knockout of FUT8 in CHO cells resulted in antibodies with improved cellular toxicity of target cells (Section 3.2.2).  Fisher teaches knockout of COSMC, which functions in glycosylation (Section 3.2.3).  Fisher also teaches overexpression of SRP14 increases the product yield of CHO cells (Section 3.1.4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to specifically alter the expression of BiP, ATF6, XBP1, SRP14, COSMC, BAK and/or FUT8 in CHO cells for antibody expression as described in Fisher using the promoter ladder as described in Serber because it would have amounted to a substitution of one target genes for another by known means to yield predictable results.  One would have been motivated to do so because Fisher teaches altering the expression of BiP, ATF6, XBP1, SRP14, COSMC, BAK and/or FUT8 promotes antibody yield or function, and/or cell longevity of CHO cells.

Regarding claims 5 and 6, Fischer teaches CHO cells that produce IgG (Table 1), and specifically IgG1 (Table 2).

Regarding claims 7, Serber teaches engineering of the host cell utilizing a CRISPR system. ([0342], [0568]-[0569]).

Regarding claim 8, Serber teaches the insertion of a promoter via homologous recombination. ([0534], [0645])

Regarding claim 9, Serber teaches screening by determining various phenotypic characteristics (e.g., titer, cell growth, cell viability, cell densities, cell specific productivity). ([0020], [0034]-[0035], [0038], [0040]-[0041], [0118], [0123], [0139], [0141]­[0142], [0147], [0159]-[0160], [0409], [0432], [0472]; Table 5). 

Regarding claims 10 and 20, after teaching steps (a)-(e), Serber further teaches providing another library of microbes that are different in the promoter-gene combination (i.e. repeating step (a)-(d)) and repeating screening the cells for desired phenotypic characteristics ([0038]).
 
Regarding claims 11 and 21, Serber teaches a subsequent plurality of host cells each comprising a unique combination of genetic variation and screening thereof. ([0020], [0022], [0034], [0038], [0040], [0680]).

Regarding claims 17, Serber teaches engineering of the host cell utilizing a CRISPR system. ([0342], [0568]-[0569]).

Regarding claims 18, Serber teaches the insertion of a promoter via homologous recombination. ([0534], [0645]).

Regarding claim 19, Serber teaches screening by determining various phenotypic characteristics (e.g., titer, cell growth, cell viability, cell densities, cell specific productivity). ([0020], [0034]-[0035], [0038], [0040]-[0041], [0118], [0123], [0139], [0141]­[0142], [0147], [0159]-[0160], [0409], [0432], [0472]; Table 5). 

Response to Arguments
Applicants argue that none of the cited references recite a promoter ladder with promoters selected from SEQ ID NOs 2-4.  Applicant also argues that it is unclear how a person skilled in the art would be motivated to use SEQ ID NOs 2-4 in combination with the cited art (See Remarks, page 8).  These arguments have been fully considered but are not persuasive for the following reasons.  First, Romanova teaches the hEF1, SV40 and RSV promoters are functional in CHO cells.  Second, Genbank teaches that SEQ ID NOs 2-4 correspond to the well-known hEF1, SV40 and RSV promoters.  Third, as described in the rejection above, Serber teaches that promoters in the ladder are chosen with respect to producing optimal expression properties.  Because Romanova teaches that hEF1, SV40 and/or RSV promoters have defined expression profiles in CHO cells, one skilled in the art would have been motivated to choose SEQ ID NOs 2-4, corresponding to hEF1, SV40 and RSV respectively, to include in the promoter ladder.  


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5-13 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,988,761 in view of Fischer (Fischer (Fischer et al., Biotechnology Advances (2015)33:1878-1896), Romanova (Romanova and Noll.  Biotechnology Journal (2018), 13:1-13, published November 16, 2017), LT727442 (Genbank LT727442.1, https://www.ncbi.nlm.nih.gov/nuccore/LT727442.1, [retrieved July 25, 2022]; published February 6, 2017), DQ188837 (Genbank DQ188837.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ188837.1, [retrieved July 26, 2022]; published November 16, 2005), and DQ075935 (Genbank DQ075935.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ075935.1, [retrieved July 25, 2022]; published July 11, 2005).
Patented claims 1 and 14 are directed to "A high-throughput (HTP) method for immunoglobulin [or product of interest] expression, comprising: (a) selecting at least one cellular pathway target gene that is endogenous to a host cell, wherein the target gene encodes a molecule selected from the group consisting of: signaling receptor protein 14 (SRP14), signaling receptor protein 9 (SRP9), signaling recognition particle 54 (SRP54), X-box binding protein 1 (XBP-1), b-cell lymphoma 2 (bcl-2), insulin-like growth factor 1 (IGF1), C1GALT1-specific chaperone (COSMC), alpha-1,6-fucosyltransferase 8{FUT8), BCL2 antagonist/killer(BAK), activating transcription factor 6 (ATF6), eukaryotic translation initiation factor 2 alpha kinase 3 (PERK), inositol requiring enzyme 1 a (IREla), heat shock 70 kDa protein 5 (BiP/GRP78), DNA heat shock protein family member B9 (Dnajb9), and lactate dehydrogenase A (LDHA); (b) providing a promoter ladder comprising a plurality of promoters exhibiting different expression profiles; (c) engineering the genome of the host cell by operably linking a promoter from the promoter ladder to the target gene in the genome of the host cell; (d) repeating step (c) with additional host cells to create an initial promoter swap host cell library comprising a plurality of host cells, wherein the plurality of host cells comprises individual host cells comprising a different promoter from the promoter ladder operably linked to the target gene in the genome of each host cell; and (e) screening cells of the initial promoter swap host library for phenotypic characteristics of an expressed immunoglobulin [or product] of interest and/or the host cell."   Patented claims 5 and 6 additionally recite promoters in the promoter ladder corresponding to SEQ ID NOs 2-4.  Instant claim 1 differs from patented claim 6 in 1) the recitation of a non-specific “target gene” in specified cellular pathways and 2) the recitation of CHO cells as the host cell.  Since the patented claims recite specific genes in the specified cellular pathways, the patented claims anticipate the instant claims for this limitation.  It would have been obvious to specifically use Chinese Hamster Ovary (CHO) cells as the host cell because Fischer teaches CHO cells have been engineered and used for decades for the production of immunoglobulin and other products of interest as explained above.   
Instant claim 3, 4, 12 and 15 differ from instant claims 1 and 14 also by the recitation of general cellular pathways, CHO cells as the host cells, and specific promoters in the promoter ladder.  As described above for instant claim 1, the limitation of a generic “gene” in a cellular pathway is anticipated by the recitation of specific genes in those cellular pathways, and it would have been obvious to use CHO cells in view of Fischer.  It likewise would have been obvious to specifically use promoters hEF1,  SV40 and RSV (or specifically SEQ ID NOs 2-4) in the promoter ladder because Romanova teaches that the hEF1, SV40 and RSV promoters have established expression profiles in CHO cells and SEQ ID NOs 2-4 are known sequences of the hEF1a, SV40 and RSV promoters, respectively.  

Claims 1, 3, 5-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 14-15 and 18 of U.S. Patent No. 10,047,358 in view of in view of Serber (US 20170159045), Fischer (Fischer (Fischer et al., Biotechnology Advances (2015)33:1878-1896), Romanova (Romanova and Noll.  Biotechnology Journal (2018), 13:1-13, published November 16, 2017), LT727442 (Genbank LT727442.1, https://www.ncbi.nlm.nih.gov/nuccore/LT727442.1, [retrieved July 25, 2022]; published February 6, 2017), DQ188837 (Genbank DQ188837.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ188837.1, [retrieved July 26, 2022]; published November 16, 2005), and DQ075935 (Genbank DQ075935.1, https://www.ncbi.nlm.nih.gov/nuccore/DQ075935.1, [retrieved July 25, 2022]; published July 11, 2005).
Patented claim 1 is directed to "[a] promoter swap method of genomic engineering to evolve a host cell to acquire a desired phenotype, comprising the steps of: a. providing a plurality of target genes endogenous to a base host cell, and a promoter ladder, wherein said promoter ladder comprises a plurality of promoters exhibiting different expression profiles in the base host cell; b. engineering the genome of the base host cell, to create an initial promoter swap host cell library comprising a plurality of individual host cells with a genetic variation found within each host cell of said plurality of host cells, wherein each genetic variation comprises one or more of the promoters from the promoter ladder operably linked to a target gene endogenous to the host cell; c. screening and selecting individual host cells of the initial promoter swap host cell library for the desired phenotype; d. providing a subsequent plurality of host cells that each comprise a combination of genetic variation, said genetic variation selected from the genetic variation present in at least two individual host cells screened in a preceding step, to thereby create a subsequent host cell library; e. screening and selecting individual host cells of the subsequent host cell library for the desired phenotype; and f. repeating steps d)-e) one or more times, until a resultant host cell has acquired the desired phenotype.”
It would have been obvious to choose CHO cells as the host cell and target genes in cellular pathways involved in protein expression, protein folding, protein secretion, glycosylation and apoptosis because Serber teaches that CHO cells can be used in the method and Fischer teaches that CHO cells have been engineered to increase the yield of biopharmaceutical products including immunoglobulins for decades as described above in Section 103.  It also would have been obvious to specifically use promoters hEF1, SV40 and RSV CMV (or specifically SEQ ID NOs 2-4) because Romanova teaches that the promoters hEF1, SV40 and RSV promoters have established expression profiles in CHO cells and SEQ ID NOs  2-4 are known sequences of the hEF1, SV40 and RSV promoters as described above in Section 103.
Response to Arguments
Applicants’ request to hold the nonstatutory double patenting rejections in abeyance is denied.  The rejections will remain in place until they are overcome by amendment, terminal disclaimer, or otherwise.  Future requests to hold the rejections in abeyance will likewise be denied.

Conclusion
No claims are allowable.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                            
                                                                                                                                                            /Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, TC 1600